 



Exhibit 10.4
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR NEOPROBE CORPORATION SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
SERIES W WARRANT TO PURCHASE
SHARES OF COMMON STOCK
OF
NEOPROBE CORPORATION
Expires December 26, 2012

      No.: W W07-01   Number of Shares: 6,000,000 Date of Issuance: December 26,
2007    

     FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, Neoprobe Corporation, a Delaware corporation (together with its
successors and assigns, the “Issuer”), hereby certifies that Platinum-Montaur
Life Sciences, LLC or its registered assigns is entitled to subscribe for and
purchase, during the period specified in this Warrant, up to Six Million
(6,000,000) shares (subject to adjustment as hereinafter provided) of the duly
authorized, validly issued, fully paid and non-assessable Common Stock of the
Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth. Capitalized terms used in this Warrant and not otherwise
defined herein shall have the respective meanings specified in Section 9 hereof.
     1. Term. The right to subscribe for and purchase shares of Warrant Stock
represented hereby shall commence on December 27, 2007 and shall expire at 5:00
p.m., Eastern Time, on December 26, 2012 (such period being the “Term”).
     2. Method of Exercise Payment; Issuance of New Warrant; Transfer and
Exchange.
          (a) Time of Exercise. The purchase rights represented by this Warrant
may be exercised in whole or in part at any time and from time to time during
the Term commencing on December 27, 2007.
          (b) Method of Exercise. The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant (with the exercise form
attached hereto duly executed) at the principal office of the Issuer, and by the
payment to the Issuer of an amount of consideration therefor equal to the
Warrant Price in effect on the date of such exercise multiplied by the number of
shares of Warrant Stock with respect to which this Warrant is then being
exercised, payable at such Holder’s election (i) by certified or official bank
check or by wire transfer to an account designated by the Issuer, (ii) by
“cashless exercise” in accordance with the provisions of subsection (c) of this
Section 2, but only when a registration statement under the Securities Act
providing for resale of all of the Warrant Stock is not then in effect, or
(iii) by a combination of the foregoing methods of payment selected by the
Holder of this Warrant.
          (c) Cashless Exercise. Notwithstanding any provisions herein to the
contrary and commencing 6 months following the Original Issue Date, if (i) the
Per Share Market Value of one share of Common Stock is greater than the Warrant
Price (at the date of calculation as set forth below) and (ii) a registration
statement under the Securities Act providing for the resale of all of the
Warrant Stock is not then in effect, in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise and
shall receive the number of shares of Common Stock equal to an amount (as
determined below) by surrender of this Warrant at the principal office of the
Issuer together with the properly endorsed Notice of Exercise in which event the
Issuer shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

 



--------------------------------------------------------------------------------



 



            (FORMULA) [l29382al2938201.gif]

     
Where X =
  the number of shares of Common Stock to be issued to the Holder.
 
   
Y =
  the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
 
   
A =
  the Warrant Price.
 
   
B =
  the Per Share Market Value of one share of Common Stock.

          (d) Issuance of Stock Certificates. In the event of any exercise of
the rights represented by this Warrant in accordance with and subject to the
terms and conditions hereof, (i) certificates for the shares of Warrant Stock so
purchased shall be dated the date of such exercise and delivered to the Holder
hereof within a reasonable time, not exceeding three (3) Trading Days after such
exercise (the “Delivery Date”) or, at the request of the Holder, issued and
delivered to the Depository Trust Company (“DTC”) account on the Holder’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) within a reasonable
time, not exceeding three (3) Trading Days after such exercise, and the Holder
hereof shall be deemed for all purposes to be the Holder of the shares of
Warrant Stock so purchased as of the date of such exercise, and (ii) unless this
Warrant has expired, a new Warrant representing the number of shares of Warrant
Stock, if any, with respect to which this Warrant shall not then have been
exercised (less any amount thereof which shall have been canceled in payment or
partial payment of the Warrant Price as hereinabove provided) shall also be
issued to the Holder hereof at the Issuer’s expense within such time.
          (e) Transferability of Warrant. Subject to Section 2(g), this Warrant
may be transferred by a Holder without the consent of the Issuer. If transferred
pursuant to this paragraph, this Warrant may be transferred on the books of the
Issuer by the Holder hereof in person or by the Holder’s duly authorized
attorney, upon surrender of this Warrant at the principal office of the Issuer,
properly endorsed (by the Holder executing an assignment in the form attached
hereto) and upon payment of any necessary transfer tax or other governmental
charge imposed upon such transfer. This Warrant is exchangeable at the principal
office of the Issuer for Warrants for the purchase of the same aggregate number
of shares of Warrant Stock, each new Warrant to represent the right to purchase
such number of shares of Warrant Stock as the Holder hereof shall designate at
the time of such exchange. All Warrants issued on transfers or exchanges shall
be dated the Original Issue Date and shall be identical with this Warrant except
as to the number of shares of Warrant Stock issuable pursuant hereto.
          (f) Continuing Rights of Holder. The Issuer will, at the time of or at
any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided, however, that if any such Holder shall fail to make any such request,
the failure shall not affect the continuing obligation of the Issuer to afford
such rights to such Holder.
          (g) Compliance with Securities Laws.
          (i) The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.
          (ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF

2



--------------------------------------------------------------------------------



 



HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR NEOPROBE CORPORATION SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
          (iii) The restrictions imposed by this subsection (g) upon the
transfer of this Warrant or the shares of Warrant Stock to be purchased upon
exercise hereof shall terminate (A) when such securities shall have been resold
pursuant to an effective registration statement under the Securities Act,
(B) upon the Issuer’s receipt of an opinion of counsel, in form and substance
reasonably satisfactory to the Issuer, addressed to the Issuer to the effect
that such restrictions are no longer required to ensure compliance with the
Securities Act and state securities laws or (C) upon the Issuer’s receipt of
other evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and state securities laws are not
required. Whenever such restrictions shall cease and terminate as to any such
securities, the Holder thereof shall be entitled to receive from the Issuer (or
its transfer agent and registrar), without expense (other than applicable
transfer taxes, if any), new Warrants (or, in the case of shares of Warrant
Stock, new stock certificates) of like tenor not bearing the applicable legend
required by paragraph (ii) above relating to the Securities Act and state
securities laws.
          (h) Buy In. In addition to any other rights available to the Holder,
if the Issuer fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Stock pursuant to an
exercise on or before the Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Stock which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Issuer shall (1) pay in cash to the Holder the amount by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (A) the number of shares of Warrant Stock that the Issuer was
required to deliver to the Holder in connection with the exercise at issue
times, (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of shares of Warrant Stock for
which such exercise was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Issuer timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Issuer shall be
required to pay the Holder $1,000. The Holder shall provide the Issuer written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Issuer. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.
     3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.
          (a) Stock Fully Paid. The Issuer represents, warrants, covenants and
agrees that all shares of Warrant Stock which may be issued upon the exercise of
this Warrant or otherwise hereunder will, upon issuance, be duly authorized,
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges created by or through Issuer. The Issuer further covenants and agrees
that during the period within which this Warrant may be exercised, the Issuer
will at all times have authorized and reserved for the purpose of the issue upon
exercise of this Warrant a number of shares of Common Stock equal to the
aggregate number of shares of Common Stock exercisable hereunder to provide for
the exercise of this Warrant (without regard to limitations on exercisability
set forth in Section 8).
          (b) Reservation. If any shares of Common Stock required to be reserved
for issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any governmental authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified. If the Issuer shall list
any shares of Common Stock on any securities exchange or market it will, at its
expense, list thereon, maintain and increase

3



--------------------------------------------------------------------------------



 



when necessary such listing, of, all shares of Warrant Stock from time to time
issued upon exercise of this Warrant or as otherwise provided hereunder, and, to
the extent permissible under the applicable securities exchange’s rules, all
unissued shares of Warrant Stock which are at any time issuable hereunder, so
long as any shares of Common Stock shall be so listed. The Issuer will also so
list on each securities exchange or market, and will maintain such listing of,
any other securities which the Holder of this Warrant shall be entitled to
receive upon the exercise of this Warrant if at the time any securities of the
same class shall be listed on such securities exchange or market by the Issuer.
          (c) Covenants. Until the sooner to occur of the full exercise of this
Warrant or the end of the Term, except and to the extent as waived or consented
to by the Holder, the Issuer shall not by any action, including, without
limitation, amending its Certificate of Incorporation or By-Laws or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment or dilution.
Without limiting the generality of the foregoing, the Issuer will (a) not
increase the par value of any Warrant Stock above the amount payable therefor
upon such exercise immediately prior to such increase in par value, (b) take all
such action as may be necessary or appropriate in order that the Issuer may
validly and legally issue fully paid and nonassessable Warrant Stock upon the
exercise of this Warrant, and (c) use commercially reasonable efforts to obtain
all such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Issuer to perform
its obligations under this Warrant.
          (d) Loss, Theft, Destruction of Warrants. Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security satisfactory to the Issuer
or, in the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.
     4. Adjustment of Warrant Price and Warrant Share Number. The number of
shares of Common Stock for which this Warrant is exercisable, and the price at
which such shares may be purchased upon exercise of this Warrant, shall be
subject to adjustment from time to time as set forth in this Section 4. The
Issuer shall give the Holder notice of any event described below which requires
an adjustment pursuant to this Section 4 in accordance with Section 5.
Notwithstanding any adjustment hereunder, at no time shall the Warrant Price be
greater than $0.32 per share, except if it is adjusted pursuant to
Section 4(b)(iii).
          (a) Recapitalization, Reorganization, Reclassification, Consolidation,
Merger or Sale.
          (i) In case the Issuer after the Original Issue Date shall do any of
the following (each, a “Triggering Event”): (a) consolidate with or merge into
any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (b) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for Securities of
any other Person or cash or any other property, or (c) transfer all or
substantially all of its properties or assets to any other Person, or (d) effect
a capital reorganization or reclassification of its Capital Stock, then, and in
the case of each such Triggering Event, proper provision shall be made so that,
upon the basis and the terms and in the manner provided in this Warrant, the
Holder of this Warrant shall be entitled upon the exercise hereof at any time
after the consummation of such Triggering Event, to the extent this Warrant is
not exercised prior to such Triggering Event, to receive at the Warrant Price in
effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the Securities, cash and property to which such
Holder would have been entitled upon the consummation of such Triggering Event
if such Holder had exercised the rights represented by this Warrant (without
giving effect to the limitations on exercise set forth in Section 8 hereof)
immediately prior thereto (including the right to elect the type of
consideration, if applicable), subject to adjustments (subsequent to such
corporate action) as nearly equivalent as possible to the adjustments provided
for elsewhere in this Section 4. Unless the surviving entity in any such
Triggering Event is subject to the reporting requirements under Sections 13 or
15(d) the Securities Exchange Act of 1934, the common equity securities of which
are traded or quoted on a national securities exchange or the OTC Bulletin Board
(a “Qualifying Entity”), the Holder, at its option, shall

4



--------------------------------------------------------------------------------



 



be permitted to require that the Company pay to the Holder an amount equal to
the Black-Scholes value of this Warrant.
          (ii) Notwithstanding anything contained in this Warrant to the
contrary and so long as the surviving entity is a Qualifying Entity, the Issuer
will not be deemed to have effected any Triggering Event if, prior to the
consummation thereof, each Person (other than the Issuer) which may be required
to deliver any Securities, cash or property upon the exercise of this Warrant as
provided herein shall assume, by written instrument delivered to the Holder of
this Warrant and reasonably satisfactory to the Holder, (A) the obligations of
the Issuer under this Warrant (and if the Issuer shall survive the consummation
of such Triggering Event, such assumption shall be in addition to, and shall not
release the Issuer from, any continuing obligations of the Issuer under this
Warrant) and (B) the obligation to deliver to such Holder such shares of
Securities, cash or property as, in accordance with the foregoing provisions of
this subsection (a), such Holder shall be entitled to receive, and such Person
shall have similarly delivered to such Holder, an opinion of counsel for such
Person, which shall be reasonably satisfactory to the Holder, stating that this
Warrant shall thereafter continue in full force and effect and the terms hereof
(including, without limitation, all of the provisions of this subsection (a))
shall be applicable to the Securities, cash or property which such Person may be
required to deliver upon any exercise of this Warrant or the exercise of any
rights pursuant hereto.
     (b) Stock Dividends, Subdivisions and Combinations. If at any time the
Issuer shall:
          (i) set a record date or take a record of the holders of its Common
Stock for the purpose of entitling them to receive a dividend payable in, or
other distribution of, shares of Common Stock,
          (ii) subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, or
          (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock,
then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event (without giving effect to the
limitations on exercise set forth in Section 8 hereof) would own or be entitled
to receive after the happening of such event, and (2) the Warrant Price then in
effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment (without giving effect to the
limitations on exercise set forth in Section 8 hereof) divided by (B) the number
of shares of Common Stock for which this Warrant is exercisable immediately
after such adjustment (without giving effect to the limitations on exercise set
forth in Section 8 hereof).
          (c) Certain Other Distributions. If at any time the Issuer shall set a
record date or take a record of the holders of its Common Stock for the purpose
of entitling them to receive any dividend or other distribution of:
          (i) cash (other than a cash dividend payable out of earnings or earned
surplus legally available for the payment of dividends under the laws of the
jurisdiction of incorporation of the Issuer),
          (ii) any evidences of its indebtedness, any shares of stock of any
class or any other securities or property of any nature whatsoever (other than
cash, Common Stock Equivalents, Additional Shares of Common Stock or Permitted
Issuances), or
          (iii) any warrants or other rights to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property of any nature whatsoever (other than cash, Common Stock
Equivalents, Additional Shares of Common Stock or Permitted Issuances),
then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
adjustment (without giving effect to the limitations on exercise set forth in
Section 8 hereof) multiplied by a fraction (A) the numerator of which shall be
the Per Share Market Value of Common Stock at the date of taking such record and
(B)

5



--------------------------------------------------------------------------------



 



the denominator of which shall be such Per Share Market Value minus the amount
allocable to one share of Common Stock of any such cash so distributable and of
the fair value (as determined in good faith by the Board of Directors of the
Issuer and supported by an opinion from an investment banking firm reasonably
acceptable to the Holder) of any and all such evidences of indebtedness, shares
of stock, other securities or property or warrants or other subscription or
purchase rights so distributable, and (2) the Warrant Price then in effect shall
be adjusted to equal (A) the Warrant Price then in effect multiplied by the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment (without giving effect to the limitations on
exercise set forth in Section 8 hereof) divided by (B) the number of shares of
Common Stock for which this Warrant is exercisable immediately after such
adjustment (without giving effect to the limitations on exercise set forth in
Section 8 hereof). A reclassification of the Common Stock (other than a change
in par value, or from par value to no par value or from no par value to par
value) into shares of Common Stock and shares of any other class of stock shall
be deemed a distribution by the Issuer to the holders of its Common Stock of
such shares of such other class of stock within the meaning of this Section 4(c)
and, if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 4(b).
          (d) Issuance of Additional Shares of Common Stock.
          (i) In the event the Issuer shall at any time following the Original
Issue Date issue any Additional Shares of Common Stock (otherwise than as
provided in the foregoing subsections (a) through (c) of this Section 4), at a
price per share less than the Warrant Price then in effect or without
consideration, then the Warrant Price upon each such issuance shall be adjusted
to the price equal to the price determined by multiplying the Warrant Price then
in effect by a fraction (A) the numerator of which is the total number of shares
of Common Stock then outstanding immediately prior to the time of such issuance
(or deemed issuance) plus the number of shares of Common Stock which the
aggregate consideration received or to be received by the Company for the shares
so issued (or deemed issued) would purchase at such Warrant Price, and (B) the
denominator of which is the total number of shares of Common Stock then
outstanding plus the number of shares of Common Stock so issued (or deemed
issued). Notwithstanding the foregoing, there shall be no adjustment to the
Warrant Price upon any issuance or deemed issuance of Common Stock if the
holders of a majority of the outstanding Series A Preferred Stock waive in
writing such adjustment.
          (ii) No adjustment of the Warrant Price shall be made under paragraph
(i) of Section 4(d) upon the issuance of any Additional Shares of Common Stock
which are issued pursuant to the exercise or conversion of any Common Stock
Equivalents if any such adjustment shall previously have been made upon the
issuance of such Common Stock Equivalents, or upon the issuance of any warrant
or other rights therefor pursuant to Sections 4(e) or 4(f), or in connection
with any Permitted Issuances.
          (e) [reserved]
          (f) Issuance of Common Stock Equivalents. If at any time prior the
Issuer shall take a record of the Holders of its Common Stock for the purpose of
entitling them to receive a distribution of, or shall in any manner (whether
directly or by assumption in a merger in which the Issuer is the surviving
corporation) issue or sell, any Common Stock Equivalents, whether or not the
rights to exchange or convert thereunder are immediately exercisable, and the
Common Stock Equivalent Consideration (hereafter defined) per share for which
Common Stock is issuable upon such conversion or exchange shall be less than the
Warrant Price in effect immediately prior to the time of such issue or sale, or
if, after any such issuance of Common Stock Equivalents, the price per share for
which Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall be less than the applicable Warrant
Price in effect at the time of such amendment or adjustment, then the Warrant
Price then in effect immediately prior to the time of such issue or sale, shall
upon each such issuance or sale be adjusted as provided Section 4(d)(i), with
the maximum number of shares of Common Stock issuable upon conversion or
exercise of such Common Stock Equivalents being deemed to have be issued or sold
by the Company at the time of issuance or sale of such Common Stock Equivalents.
For purposes of this Section 4(f), the “price per share for which Additional
Shares of Common Stock is issuable” shall be determined by dividing (X) the
total amount received or receivable by the Company as consideration for the
issue or sale of such Common Stock Equivalents, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exercise thereof, by (B) the total maximum number of shares of
Common Stock issuable upon the conversion or exercise of all such Common Stock

6



--------------------------------------------------------------------------------



 



Equivalents. No further adjustment of the Warrant Price then in effect shall be
made under this Section 4(f) upon the issuance of any Common Stock Equivalents
which are issued pursuant to the exercise of any warrants or other subscription
or purchase rights therefor, if any such adjustment shall previously have been
made upon the issuance of such warrants or other rights pursuant to
Section 4(e). No further adjustments of the Warrant Price then in effect shall
be made upon the actual issue of such Common Stock upon conversion or exchange
of such Common Stock Equivalents if adjustment shall have previously been made
pursuant to this section. No adjustments of the Warrant Price shall be made
under this Section 4(f) in connection with any Permitted Issuances.
          (g) Superseding Adjustment. If, at any time after any adjustment of
the Warrant Price then in effect shall have been made pursuant to Section 4(e)
or Section 4(f) as the result of any issuance of warrants, other rights or
Common Stock Equivalents, and (i) such warrants or other rights, or the right of
conversion or exchange in such other Common Stock Equivalents, shall expire, and
all or a portion of such warrants or other rights, or the right of conversion or
exchange with respect to all or a portion of such other Common Stock
Equivalents, as the case may be shall not have been exercised, or (ii) the
consideration per share for which shares of Common Stock are issuable pursuant
to such Common Stock Equivalents, shall be increased solely by virtue of
provisions therein contained for an automatic increase in such consideration per
share upon the occurrence of a specified date or event, then for each
outstanding Warrant such previous adjustment shall be rescinded and annulled.
Upon the occurrence of an event set forth in this Section 4(g) above, there
shall be a recomputation made of the effect of such Common Stock Equivalents on
the basis of: (i) treating the number of Additional Shares of Common Stock or
other property, if any, theretofore actually issued or issuable pursuant to the
previous exercise of any such warrants or other rights or any such right of
conversion or exchange, as having been issued on the date or dates of any such
exercise and for the consideration actually received and receivable therefor,
and (ii) treating any such Common Stock Equivalents which then remain
outstanding as having been granted or issued immediately after the time of such
increase of the consideration per share for which shares of Common Stock or
other property are issuable under such Common Stock Equivalents; whereupon a new
adjustment of the Warrant Price then in effect shall be made, which new
adjustment shall supersede the previous adjustment so rescinded and annulled.
          (h) Purchase of Common Stock by the Issuer. If the Issuer at any time
while this Warrant is outstanding shall, directly or indirectly through a
Subsidiary or otherwise, purchase, redeem or otherwise acquire any shares of
Common Stock at a price per share greater than the Per Share Market Value, then
the Warrant Price upon each such purchase, redemption or acquisition shall be
adjusted to that price determined by multiplying such Warrant Price by a
fraction (i) the numerator of which shall be the number of shares of Common
Stock outstanding immediately prior to such purchase, redemption or acquisition
minus the number of shares of Common Stock which the aggregate consideration for
the total number of such shares of Common Stock so purchased, redeemed or
acquired would purchase at the Per Share Market Value; and (ii) the denominator
of which shall be the number of shares of Common Stock outstanding immediately
after such purchase, redemption or acquisition. For the purposes of this
subsection (h), the date as of which the Per Share Market Price shall be
computed shall be the earlier of (x) the date on which the Issuer shall enter
into a firm contract for the purchase, redemption or acquisition of such Common
Stock, or (y) the date of actual purchase, redemption or acquisition of such
Common Stock. For the purposes of this subsection (h), a purchase, redemption or
acquisition of a Common Stock Equivalent shall be deemed to be a purchase of the
underlying Common Stock, and the computation herein required shall be made on
the basis of the full exercise, conversion or exchange of such Common Stock
Equivalent on the date as of which such computation is required hereby to be
made, whether or not such Common Stock Equivalent is actually exercisable,
convertible or exchangeable on such date.
          (i) Other Provisions Applicable to Adjustments under this Section. The
following provisions shall be applicable to the making of adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
Warrant Price then in effect provided for in this Section 4:
          (i) Computation of Consideration. To the extent that any Additional
Shares of Common Stock or any Common Stock Equivalents (or any warrants or other
rights therefor) shall be issued for cash consideration, the consideration
received by the Issuer therefor shall be the amount of the cash received by the
Issuer therefor, or, if such Additional Shares of Common Stock or Common Stock
Equivalents are offered by the Issuer for subscription, the subscription price,
or, if such Additional Shares of Common Stock or Common Stock Equivalents are
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Issuer for and in the underwriting of, or otherwise in connection with, the
issuance thereof). To the extent

7



--------------------------------------------------------------------------------



 



that such issuance shall be for a consideration other than cash, then, except as
herein otherwise expressly provided, the amount of such consideration shall be
deemed to be the fair value of such consideration at the time of such issuance
as mutually determined in good faith by the Board of Directors of the Issuer and
the Majority Holders. The consideration for any Additional Shares of Common
Stock issuable pursuant to any warrants or other rights to subscribe for or
purchase the same shall be the consideration received by the Issuer for issuing
such warrants or other rights divided by the number of shares of Common Stock
issuable upon the exercise of such warrant or right plus the additional
consideration payable to the Issuer upon exercise of such warrant or other right
for one share of Common Stock (together the “Warrant Consideration”). The
consideration for any Additional Shares of Common Stock issuable pursuant to the
terms of any Common Stock Equivalents shall be the consideration received by the
Issuer for issuing such Common Stock Equivalent, divided by the number of shares
of Common Stock issuable upon the conversion or other exercise of such Common
Stock Equivalent, plus the additional consideration, if any, payable to the
Issuer upon the exercise of the right of conversion or exchange in such Common
Stock Equivalent for one share of Common Stock (together the “Common Stock
Equivalent Consideration”). In case of the issuance at any time of any
Additional Shares of Common Stock or Common Stock Equivalents in payment or
satisfaction of any dividends upon any class of stock other than Common Stock,
the Issuer shall be deemed to have received for such Additional Shares of Common
Stock or Common Stock Equivalents a consideration equal to the amount of such
dividend so paid or satisfied.
          (ii) Adjustments of Number of Shares. In connection with an adjustment
of the Warrant Price pursuant to Sections (d), (e), (f), (g) and (h) of this
Section 4, the number of shares of Common Stock issuable hereunder shall be
increased such that the aggregate Warrant Price payable hereunder, after taking
into account the decrease in the Exercise Price, shall be equal to the aggregate
Warrant Price prior to such adjustment.
          (iii) Fractional Interests. In computing adjustments under this
Section 4, fractional interests in Common Stock shall be taken into account to
the nearest one one-hundredth (1/100 th ) of a share.
          (iv) When Adjustment Not Required. If the Issuer shall take a record
of the holders of its Common Stock for the purpose of entitling them to receive
a dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
          (j) Form of Warrant after Adjustments. The form of this Warrant need
not be changed because of any adjustments in the Warrant Price or the number and
kind of securities purchasable upon exercise of this Warrant.
          (k) Escrow of Property. If after any property becomes distributable
pursuant to this Section 4 by reason of the taking of any record of the holders
of Common Stock, but prior to the occurrence of the event for which such record
is taken, and the Holder exercises this Warrant, such property shall be held in
escrow for the Holder by the Issuer to be distributed to the Holder upon and to
the extent that the event actually takes place, upon payment of the then current
Warrant Price. Notwithstanding any other provision to the contrary herein, if
the event for which such record was taken fails to occur or is rescinded, then
such escrowed property shall be returned to the Issuer.
     5. Notice of Adjustments. Whenever the Warrant Price or Warrant Share
Number shall be adjusted pursuant to Section 4 hereof (for purposes of this
Section 5, each an “adjustment”), the Issuer shall cause its Chief Financial
Officer to prepare and execute a certificate setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated (including a description of the
basis on which the Board made any determination hereunder), and the Warrant
Price and Warrant Share Number after giving effect to such adjustment, and shall
cause copies of such certificate to be delivered to the Holder of this Warrant
promptly after each adjustment. Any dispute between the Issuer and the Holder of
this Warrant with respect to the matters set forth in such certificate may at
the option of the Holder of this Warrant be submitted to one of the national
accounting firms currently known as the “big four” selected by the Holder,
provided, however, that the Issuer shall have ten (10) days after receipt of
notice from such Holder of its selection of such firm to object thereto, in
which case such Holder shall select another such firm and the Issuer shall have
no such right of objection. The firm selected by the Holder of this Warrant as
provided in the preceding sentence shall be instructed to deliver a written
opinion as to such matters to the Issuer and

8



--------------------------------------------------------------------------------



 



such Holder within thirty (30) days after submission to it of such dispute. Such
opinion shall be final and binding on the parties hereto.
     6. Fractional Shares. No fractional shares of Warrant Stock will be issued
in connection with any exercise hereof, but in lieu of such fractional shares,
the Issuer shall at its option either (a) make a cash payment therefor equal in
amount to the product of the applicable fraction multiplied by the Per Share
Market Value then in effect or (b) issue one whole share in lieu of such
fractional share.
     7. [Reserved]
     8. Certain Exercise Restrictions.
          (a) Notwithstanding anything to the contrary set forth in this
Warrant, at no time may a holder of this Warrant exercise this Warrant if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock owned by such
holder at such time, the number of shares of Common Stock which would result in
such holder beneficially owning (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the rules thereunder) in
excess of 4.99% of all of the Common Stock outstanding at such time; provided,
however, that upon a holder of this Warrant providing the Issuer with sixty-one
(61) days notice (pursuant to Section 13 hereof) (the “Waiver Notice”) that such
holder would like to waive this Section 7(a) with regard to any or all shares of
Common Stock issuable upon exercise of this Warrant, this Section 7(a) will be
of no force or effect with regard to all or a portion of the Warrant referenced
in the Waiver Notice; provided, further, that this Section 8(a) shall be of no
further force or effect during the sixty-one (61) days immediately preceding the
expiration of the term of this Warrant.
          (b) Notwithstanding anything to the contrary set forth in this
Warrant, at no time may a holder of this Warrant exercise this Warrant if the
number of shares of Common Stock to be issued pursuant to such exercise would
exceed, when aggregated with all other shares of Common Stock owned by such
holder at such time, the number of shares of Common Stock which would result in
such holder beneficially owning (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934, as amended, and the rules thereunder) in
excess of 9.99% of all of the Common Stock outstanding at such time; provided,
however, that upon a holder of this Warrant providing the Issuer with sixty-one
(61) days notice (pursuant to Section 13 hereof) (the “Waiver Notice”) that such
holder would like to waive this Section 8 with regard to any or all shares of
Common Stock issuable upon exercise of this Warrant, this Section 8 will be of
no force or effect with regard to all or a portion of the Warrant referenced in
the Waiver Notice; provided, further, that this Section 8(b) shall be of no
further force or effect during the sixty-one (61) days immediately preceding the
expiration of the term of this Warrant.
     9. Definitions. For the purposes of this Warrant, the following terms have
the following meanings:
          “Additional Shares of Common Stock” means all shares of Common Stock
issued by the Issuer after the Original Issue Date, and all shares of any other
Capital Stock of the Issuer of any class which shall be authorized at any time
after the date of this Warrant (other than Common Stock) and which shall have
the right to participate in the distribution of earnings and assets of the
Issuer without limitation as to amount, issued by the Issuer after the Original
Issue Date, except for Permitted Issuances.
          “Board” shall mean the Board of Directors of the Issuer.
          “Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.
          “Certificate of Incorporation” means the Certificate of Incorporation
of the Issuer as in effect on the Original Issue Date, and as hereafter from
time to time amended, modified, supplemented or restated in accordance with the
terms hereof and thereof and pursuant to applicable law.
          “Closing Price” shall mean (i) the last trading price per share of the
Common Stock on such date on the

9



--------------------------------------------------------------------------------



 



OTC Bulletin Board or a registered national stock exchange on which the Common
Stock is then listed, or if there is no such price on such date, then the last
trading price on such exchange or quotation system on the date nearest preceding
such date, or (ii) if the price of the Common Stock is not then reported by the
OTC Bulletin Board or a registered national securities exchange, then the
average of the “Pink Sheet” quotes for the relevant date, as reported by the
National Quotation Bureau, Inc., or (iii) if the Common Stock is not then
publicly traded the fair market value of a share of Common Stock as as mutually
determined by the Company and the Majority Holders.
          “Common Stock” means the Common Stock, par value $.001 per share, of
the Issuer and any other Capital Stock into which such stock may hereafter be
changed.
          “Common Stock Equivalent” means any Convertible Security or warrant,
option or other right to subscribe for or purchase any Additional Shares of
Common Stock or any Convertible Security.
          “Common Stock Equivalent Consideration” has the meaning specified in
Section 4 (i)(i) hereof.
          “Convertible Securities” means evidences of Indebtedness, shares of
Capital Stock or other Securities which are or may be at any time convertible
into or exchangeable for Additional Shares of Common Stock. The term
“Convertible Security” means one of the Convertible Securities.
          “Governmental Authority” means any governmental, regulatory or
self-regulatory entity, department, body, official, authority, commission,
board, agency or instrumentality, whether federal, state or local, and whether
domestic or foreign.
          “Holders” mean the Persons who shall from time to time own any
Warrant. The term “Holder” means one of the Holders.
          “Independent Appraiser” means a nationally recognized or major
regional investment banking firm or firm of independent certified public
accountants of recognized standing (which may be the firm that regularly
examines the financial statements of the Issuer) that is regularly engaged in
the business of appraising the Capital Stock or assets of corporations or other
entities as going concerns, and which is not affiliated with either the Issuer
or the Holder of any Warrant.
          “Issuer” means Neoprobe Corporation, a Delaware corporation, and its
successors.
          “Majority Holders” means at any time the Holders of Warrants,
substantially in the form of this Warrant and issued pursuant to the Purchase
Agreement, exercisable for a majority of the shares of Warrant Stock issuable
under the Warrants at the time outstanding.
          “Original Issue Date” means December 26, 2007.
          “OTC Bulletin Board” means the over-the-counter electronic bulletin
board.
          “Permitted Issuances” means (1) issuances, pursuant to option plans
existing on December 26, 2007, of options to employees, officers or directors of
the Company , approved by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose to the extent such issuances
(i) are at an exercise price of not less than the Closing Price on the date of
grant and (ii) are at an exercise price greater than $0.26 per share;
(2) issuances of securities upon the exercise or exchange of or conversion of
any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the Original Issue Date (including this
Warrant and the other securities issued pursuant to the Purchase Agreement),
provided that such securities have not been amended since the Original Issue
Date to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities; and (3) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors, but not including a transaction with an entity whose
primary business is investing in securities or a transaction, the primary
purpose of which is to raise capital.
          “Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

10



--------------------------------------------------------------------------------



 



          “Per Share Market Value” means on any particular date (a) the last
trading price on any national securities exchange on which the Common Stock is
listed, or, if there is no such price, the closing bid price for a share of
Common Stock in the over-the-counter market, as reported by the OTC Bulletin
Board or in the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (b) if the Common Stock is not then reported by the
OTC Bulletin Board or the National Quotation Bureau Incorporated (or similar
organization or agency succeeding to its functions of reporting prices), then
the average of the “Pink Sheet” quotes for the Common Stock on such date, or
(c) if the Common Stock is not then publicly traded the fair market value of a
share of Common Stock on such date as determined by the Board in good faith;
provided, however, that the Majority Holders, after receipt of the determination
by the Board, shall have the right to select, jointly with the Issuer, an
Independent Appraiser, in which case, the fair market value shall be the
determination by such Independent Appraiser; and provided , further that all
determinations of the Per Share Market Value shall be appropriately adjusted for
any stock dividends, stock splits or other similar transactions during the
period between the date as of which such market value was required to be
determined and the date it is finally determined. The determination of fair
market value shall be based upon the fair market value of the Issuer determined
on a going concern basis as between a willing buyer and a willing seller and
taking into account all relevant factors determinative of value, and shall be
final and binding on all parties. In determining the fair market value of any
shares of Common Stock, no consideration shall be given to any restrictions on
transfer of the Common Stock imposed by agreement or by federal or state
securities laws, or to the existence or absence of, or any limitations on,
voting rights.
          “Purchase Agreement” means the Securities Purchase Agreement dated as
of December 26, 2007 among the Issuer and the investors a party thereto.
          “Securities” means any debt or equity securities of the Issuer,
whether now or hereafter authorized, any instrument convertible into or
exchangeable for Securities or a Security, and any option, warrant or other
right to purchase or acquire any Security. “Security” means one of the
Securities.
          “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute then in effect.
          “Subsidiary” means any corporation at least 50% of whose outstanding
Voting Stock, and a limited liability company at least 50% of whose membership
interests, shall at the time be owned directly or indirectly by the Issuer or by
one or more of its Subsidiaries.
          “Term” has the meaning specified in Section 1 hereof.
          “Trading Day” means (a) a day on which the Common Stock is traded on
the OTC Bulletin Board, or (b) if the Common Stock is not traded on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding its functions of
reporting prices); provided, however, that in the event that the Common Stock is
not listed or quoted as set forth in (a) or (b) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.
          “Voting Stock” means, as applied to the Capital Stock of any
corporation, Capital Stock of any class or classes (however designated) having
ordinary voting power for the election of a majority of the members of the Board
of Directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.
          “Warrants” means the Series W Warrants issued and sold pursuant to the
Purchase Agreement, including, without limitation, this Warrant, and any other
warrants of like tenor issued in substitution or exchange for any thereof
pursuant to the provisions hereof or of any of such other Warrants.
          “Warrant Consideration” has the meaning specified in Section 4(i)(i)
hereof.
          “Warrant Price” initially means U.S. $0.32, as such price may be
adjusted from time to time as shall result from the adjustments specified in
this Warrant, including Section 4 hereto.
          “Warrant Share Number” means at any time the aggregate number of
shares of Warrant Stock which may at

11



--------------------------------------------------------------------------------



 



such time be purchased upon exercise of this Warrant, after giving effect to all
prior adjustments and increases to such number made or required to be made under
the terms hereof.
          “Warrant Stock” means Common Stock issuable upon exercise of any
Warrant or Warrants or otherwise issuable pursuant to any Warrant or Warrants.
     10. Other Notices. In case at any time:
          (a) the Issuer shall make any distributions to the holders of Common
Stock; or
          (b) the Issuer shall authorize the granting to all holders of its
Common Stock of rights to subscribe for or purchase any shares of Capital Stock
of any class or of any Common Stock Equivalents or other rights; or
          (c) there shall be any reclassification of the Capital Stock of the
Issuer; or
          (d) there shall be any capital reorganization by the Issuer; or
          (e) there shall be any (i) consolidation or merger involving the
Issuer or (ii) sale, transfer or other disposition of all or substantially all
of the Issuer’s property, assets or business (except a merger or other
reorganization in which the Issuer shall be the surviving corporation and its
shares of Capital Stock shall continue to be outstanding and unchanged and
except a consolidation, merger, sale, transfer or other disposition involving a
wholly-owned Subsidiary); or
          (f) there shall be a voluntary or involuntary dissolution, liquidation
or winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;
then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than twenty (20) days
prior to the record date or the date on which the Issuer’s transfer books are
closed in respect thereto. The Holder shall have the right to send two
(2) representatives selected by it to each meeting, who shall be permitted to
attend, but not vote at, such meeting and any adjournments thereof. This Warrant
entitles the Holder to receive copies of all financial and other information
distributed or required to be distributed to the holders of the Common Stock.
     11. Amendment and Waiver. Any term, covenant, agreement or condition in
this Warrant may be amended, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by a written instrument or written instruments executed by the
Issuer and the Majority Holders; provided, however, that no such amendment or
waiver shall reduce the Warrant Share Number, increase the Warrant Price,
shorten the period during which this Warrant may be exercised or modify any
provision of this Section 11 without the consent of the Holder of this Warrant.
     12. Governing Law. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW, EXCEPT TO THE EXTENT THE GENERAL CORPORATION LAW
OF DELAWARE SHALL APPLY.
     13. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earlier of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice prior to 5:00 p.m., eastern time, on a
Trading Day, (ii) the Trading Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile telephone number
specified for notice later than 5:00 p.m., eastern time, on any

12



--------------------------------------------------------------------------------



 



date and earlier than 11:59 p.m., eastern time, on such date, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service or (iv) actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be with
respect to the Holder of this Warrant or of Warrant Stock issued pursuant
hereto, addressed to such Holder at its last known address or facsimile number
appearing on the books of the Issuer maintained for such purposes, or with
respect to the Issuer, addressed to:
Neoprobe Corporation
425 Metro Place North, Suite 300
Dublin, OH 43017
Tel. No.:
Fax No.:
with a copy to:
Porter, Wright, Morris & Arthur, LLP
41 South High Street
Columbus, OH 43215
Attn: William J. Kelly, Jr.
Fax: (614) 227-2100
Copies of notices to the Holder shall be sent to Burak Anderson & Melloni, PLC,
30 Main Street, Burlington, Vermont 05402, Attention: Shane W. McCormack, Tel
No.: (802) 862-0500, Fax No.: (802) 862-8176. Any party hereto may from time to
time change its address for notices by giving at least ten (10) days written
notice of such changed address to the other party hereto.
     14. Warrant Agent. The Issuer may, by written notice to each Holder of this
Warrant, appoint an agent having an office in New York, New York for the purpose
of issuing shares of Warrant Stock on the exercise of this Warrant pursuant to
subsection (b) of Section 2 hereof, exchanging this Warrant pursuant to
subsection (d) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.
     15. Remedies. The Issuer stipulates that the remedies at law of the Holder
of this Warrant in the event of any default or threatened default by the Issuer
in the performance of or compliance with any of the terms of this Warrant are
not and will not be adequate and that, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.
     16. Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors and assigns of
the Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.
     17. Modification and Severability. If, in any action before any court or
agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.
     18. Headings. The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
     19. Voting. This Warrant does not entitle the Holder to any voting rights
or other rights as a shareholder of the Company prior to the exercise hereof as
set forth in Section 2.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and
year first above written.

            NEOPROBE CORPORATION
      By:   /s/ David C. Bupp         Name:   David C. Bupp        Title:  
President & CEO   

14



--------------------------------------------------------------------------------



 



         

NEOPROBE CORPORATION
SERIES W WARRANT
EXERCISE FORM
The undersigned                     , pursuant to the provisions of the within
Warrant, hereby elects to purchase                      shares of Common Stock
of Neoprobe Corporation covered by the within Warrant.

             
Dated:
      Signature    
 
           
 
           
 
      Address    
 
           
 
           
 
           

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:                     
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
Cash Exercise                     
Cashless Exercise                     
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$                     by certified or official bank check (or via wire transfer)
to the Issuer in accordance with the terms of the Warrant.
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is                     .
              (FORMULA) [l29382al2938201.gif]
Where:
The number of shares of Common Stock to be issued to the Holder
                    (“X”).
The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised                      (“Y”).
The Warrant Price                      (“A”).
The Per Share Market Value of one share of Common Stock                     
(“B”).

15



--------------------------------------------------------------------------------



 



ASSIGNMENT
FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                      the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint                     , attorney, to
transfer the said Warrant on the books of the within named corporation.

             
Dated:
      Signature    
 
           
 
           
 
      Address    
 
           
 
           
 
           

PARTIAL ASSIGNMENT
FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                      the right to purchase                      shares of
Warrant Stock evidenced by the within Warrant together with all rights therein,
and does irrevocably constitute and appoint                     , attorney, to
transfer that part of the said Warrant on the books of the within named
corporation.

             
Dated:
      Signature    
 
           
 
           
 
      Address    
 
           
 
           
 
           

FOR USE BY THE ISSUER ONLY:
     This Warrant No. W-___ canceled (or transferred or exchanged) this
                     day of                     ,                     , shares
of Common Stock issued therefor in the name of                     , Warrant
No. W-                     issued for                      shares of Common
Stock in the name of                     .

16